Opinion
issued August 11, 2011.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10B00152BCV
 

 
MARY HALEY, Appellant
 
V.
 
VILLAGE OF SURFSIDE BEACH, Appellee
 

 
On Appeal from the 239th
District Court
 Brazoria County, Texas
Trial Court Cause No.
50562 
 

 
MEMORANDUM
OPINION




Appellant Mary Haley has failed to timely
file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
respond.  
We dismiss the appeal for want of prosecution
for failure to timely file a brief. See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of
case).
 We
dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Brown.